 Case: 1:19-cv-00206-NAB Doc. #: 28 Filed: 02/09/21 Page: 1 of 4 PageID #: 132




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MICHAEL E. COX,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )           No. 1:19-cv-206-NAB
                                                  )
BENJAMIN QUICK,                                   )
                                                  )
                Defendant.                        )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon a review of the file. Pursuant to 42 U.S.C. § 1983,

Plaintiff Michael Cox (“Plaintiff”) asserts Fourth Amendment claims of unlawful arrest and

incarceration based on a false probable cause affidavit against Detective Benjamin Quick. Plaintiff

is a self-represented litigant.

        1. Plaintiff’s Failure to Notify the Court Regarding his Change of Address

        Plaintiff’s filings reflect that he was incarcerated at the Southeast Correctional Center

(“SECC”) when he initiated this lawsuit. On October 19, 2020, a Court order that was mailed to

Plaintiff at SECC was returned to the Court as undeliverable. On December 4, 2020, the Court

began sending orders and other filings to a possible residential address in Sikeston, Missouri

provided by the Missouri Board of Probation and Parole. No mail sent to the Sikeston, Missouri

address has been returned to the Court as undeliverable.

        Local Rule 2.06(B) states:

        Every self-represented party shall promptly notify the Clerk and all other parties to
        the proceedings of any change in his or her address and telephone number. If any
        mail to a self-represented plaintiff or petitioner is returned to the Court without a
        forwarding address and the self-represented plaintiff or petitioner does not notify
        the Court of the change of address within thirty (30) days, the Court may, without
        further notice, dismiss the action without prejudice.
    Case: 1:19-cv-00206-NAB Doc. #: 28 Filed: 02/09/21 Page: 2 of 4 PageID #: 133




Plaintiff has failed to comply with the Local Rules of this Court. Plaintiff is reminded that although

he is proceeding pro se, he must comply with the Court rules and the Federal Rules of Civil

Procedure. See Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005) (“Even pro se litigants must

comply with court rules and directives); Schooley v. Kennedy, 712 F.2d 372, 373 (8th Cir. 1983)

(declaring pro se parties are not excused from complying with procedural and substantive law).

       Plaintiff must notify the Court and defense counsel of his current address and phone number

within thirty (30) days. Failure to comply with this Order will result in dismissal of this case

without prejudice and without further notice to Plaintiff.

        2. Defendant’s Pending Motion to Compel and Motion for Summary Judgment

        On February 5, 2021, Defendant Benjamin Quick (“Defendant”) filed a renewed motion to

compel Plaintiff to produce full and complete discovery responses and to provide his availability

for a deposition. 1 (Doc. 26.) On the same day, Defendant filed his motion for summary judgment.

(Doc. 27.) In Defendant’s Certification of Attempt to Resolve Discovery Disputes, counsel for

Defendant memorializes unsuccessful attempts to contact Plaintiff regarding discovery. (Doc. 26-

3.) Defendant sent correspondence and discovery requests to Plaintiff at the Sikeston mailing

address. Defendant has also attempted to contact Plaintiff at two potential phone numbers that

defense counsel found through a public records search. Plaintiff has not responded.

        Pursuant to the Case Management Order entered in this case (Doc. 12), discovery was to

be completed by January 6, 2021. Pursuant to Federal Rules of Civil Procedure 33 and 34,

Plaintiff’s responses to Defendant’s discovery requests were due on or about January 11, 2021.

According to Defendant’s renewed motion to compel, Plaintiff has not answered discovery



1
 Defendant’s first motion to compel was denied without prejudice for failure to comply with the Court’s meet and
confer and certification requirements. (Doc. 25.)
    Case: 1:19-cv-00206-NAB Doc. #: 28 Filed: 02/09/21 Page: 3 of 4 PageID #: 134




requests nor made himself available for a deposition. If Plaintiff opposes Defendant’s renewed

motion to compel, Plaintiff must file his opposition within fourteen (14) days from the date of this

Order. See Local Rule 4.01(B).

           The Case Management Order also requires motions for summary judgment to be filed by

February 5, 2021, and opposition briefs to be filed by March 8, 2021. Defendant filed a motion for

summary judgment on February 5, 2021. Plaintiff’s response is due on March 8, 2021. However,

because it appears that the parties have not completed discovery, the Court will entertain a motion

for an extension of time to respond to Defendant’s motion for summary judgment, should Plaintiff

need additional time and have good cause for his request. When Plaintiff does respond to

Defendant’s motion for summary judgment, Plaintiff’s response must comply with Federal Rule

of Civil Procedure 56 and Local Rule 4.01. 2

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff will notify the Court and defense counsel of

his current address and phone number no later than March 9, 2021. Failure to do so will result in

dismissal of this case without prejudice and without further notice.

           IT IS FURTHER ORDERED that any opposition to Defendant’s motion to compel shall

be filed no later than February 26, 2021.

           IT IS FURTHER ORDERED that any opposition to Defendant’s motion for summary

judgment is currently due no later than March 8, 2021. Should Plaintiff need additional time, he

must file a motion for an extension of time prior to the March 8, 2021 deadline and show good

cause as a basis for an extension.




2
    The Court’s Local Rules are located here: https://www.moed.uscourts.gov/sites/moed/files/CMECF_localrule.pdf.
 Case: 1:19-cv-00206-NAB Doc. #: 28 Filed: 02/09/21 Page: 4 of 4 PageID #: 135




       Failure to comply with this Order may result in dismissal without prejudice.




                                                NANNETTE A. BAKER
                                                UNITED STATES MAGISTRATE JUDGE
Dated this 9th day of February, 2021.
